EXHIBIT 10.1

 

EXHIBIT A

 

EXECUTIVE MANAGEMENT BONUS PLAN

 

EFFECTIVE June 13, 2018

 

BIOCORRX INC.

 



Purpose

 

BioCorRx Inc.’s (the “Company”) executive compensation strategy is to pay a
combination of base salary and bonuses that are competitive to market rates in
the aggregate, and to reward executives for corporate financial performance and
the achievement of individual goals important to implementing the corporate
operating and strategic plans of the Company.

 

 

  

Eligibility

 

The three persons eligible to receive a bonus under this Executive Management
Bonus Plan (the “Plan”) are the President/CEO, CFO/COO and VP of Operations of
the Company designated by the Board of Directors of the Company (the “Board”) as
eligible to participate in the Plan concurrent with their employment or service
agreement .

 

Notwithstanding the foregoing, the Chief Executive Officer has the authority to
recommend eligible persons for approval by the Board. The Board has the sole
authority to approve eligible persons for participation in the Plan. The term
“Eligible Executive” as used herein shall refer to any person designated as such
by the Board and any eligible person recommended by the Chief Executive Officer
and approved by the Board.

 

An Eligible Executive shall cease to be eligible to earn a bonus under this Plan
upon the occurrence of the following: (1) the termination of the Eligible
Executive’s service agreement, (2) the Board determines that such Eligible
Executive is no longer eligible to participate in the Plan, (3) the Eligible
Executive transfers to a position that is not covered by this Plan or is
compensated other than as provided in the Plan, or (4) termination of the Plan
by the Board. Notwithstanding the foregoing, if the Eligible Executive has
entered into an Employment Agreement with the Company, then the terms of such
Employment Agreement shall be read in conjunction with this Plan.

 

 

  

Bonus Criteria

 

Criteria for this bonus plan are comprised of financial performance (operational
income), annual performance objectives and long term performance objectives (2-5
year period).

 

 

 

Bonus Plan Outline

 

Company performance achievement will be assessed by the Board within 10-14 days
of the date that Chief Executive Officer submits the report for an Eligible
Executive’s performance objectives, measureable goals and accomplishments as set
forth under “Payment of Bonus” below. The Eligible Executives may earn the
following:

 

 

  

 

 

Executive Bonus Pool The Eligible Executives serving in the three positions
listed under “Eligibility” above shall have a bonus opportunity consisting of
the Executive Bonus Pool. The Executive Bonus Pool will be established based on
earnings before interest, taxes, depreciation and amortization (EBIDTA). The
amount of Executive Bonus Pool shall be currently set at a minimum of 10% of
EBIDTA. In the event that the Board determines that any other persons shall
become Eligible Executives, the Board shall establish a separate bonus pool for
bonus payments to such persons.

 

In addition to the Executive Bonus Pool, the Eligible Executives shall also be
eligible for:

 

Performance Objectives

Each Eligible Executive will have a discretionary bonus opportunity based on
quantifiable and measureable objectives to be determined by the disinterested
members of the Board; plus



 



  1

   



 



Long Term Performance Objectives

Each Eligible Executive will have a discretionary bonus opportunity based on
quantifiable and measureable long-term objectives to be determined by the
disinterested members of the Board.

 

The Company’s Chief Financial Officer shall perform the bonus calculations under
this Plan and shall provide the Chief Executive Officer with a written statement
documenting the bonus calculations.

  

The Board of Directors shall have the authority to interpret the plan and
resolve disputes. All decisions made by the Board pursuant to the provisions of
the Plan shall be final and binding on the Company and the Eligible Executives.

Payment of Bonus

Prior to each quarterly meeting, the Chief Executive Officer will submit a
report, which shall be based on the bonus calculation performed by the Chief
Financial Officer as described above, to the members of the Board for each
Eligible Executive’s performance objectives, measureable goals, accomplishments
against each goal and score for each goal. The Board will review the proposal
and make the final decision regarding the amount of the bonus, if any, for each
Eligible Executive. To the extent that a Board member is also an Eligible
Executive, any decision made with respect such Board member’s bonus shall be
made by the disinterested members of the Board.

The bonus payments approved by the Board shall be paid to each Eligible
Executive in one cash payment within 30 days after the date the Board approves
the bonus and bonus amount; provided that the Eligible Executive is employed by
the Company on the date of payment.

   

Notwithstanding the foregoing, in the event that an Eligible Executive is
terminated by the Company without Cause or by the Eligible Executive for Good
Reason (as such terms are defined in the Eligible Executive’s employment
agreement), the Eligible Executives will be eligible for a prorated bonus
payment for the year in which the date of termination occurs, based on
attainment of the applicable performance goals for that year, pursuant to the
terms and conditions set forth herein (the “Prorated Bonus”). The Prorated
Bonus, if earned, will be an amount in cash equal to the Eligible Executive’s
bonus target for the year in which the date of termination occurs, multiplied by
a fraction, the numerator of which is the number of days that Eligible Executive
was employed by the Company during the year of termination and the denominator
of which is three hundred and sixty five (365). Payment of the Prorated Bonus
will be made in a lump sum at the same time that other Executives of the Company
are paid their bonuses for the calendar year hereunder. The foregoing provision
shall be read in conjunction with the provisions of an Eligible Executive’s
employment agreement and shall not serve to provide an Eligible Executive with
duplication of the Prorated Bonus.

Non-Assignability

The Eligible Executives may not assign or transfer any right to payment under
this Plan, and his right to payment may not be attached by creditors.

No Continued Employment

Nothing contained in this Plan shall be construed as guaranteeing continued
employment to the Eligible Executives.

Unfunded Plan

The Plan shall be unfunded. Neither the Company nor the Board shall be required
to establish any special or separate fund or to segregate any assets to assure
the performance of its obligations under the Plan.

As adopted by the Board of Directors of BioCorRx Inc. on June 13, 2018.



 

 



2



 